El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
El apelante fué primeramente declarado culpable en la *507corte municipal y después en la de Distrito, por un delito que se alegó haberse cometido dentro del distrito municipal de Gruayama.
La teoría del segundo señalamiento de error es que no hubo prueba del lugar donde ocurrió el hecho.
Sobre este punto se nos afirmó en'el alegato del gobierno que la prueba demostraría que todos los testigos son resi-dentes de Gruayama, que un policía insular que compareció como testigo se encontraba de servicio en Guayama, y que además de todo esto, ciertos pormenores de la -prueba re-velarían que el delito fué cometido en Guayama.
Verdad es que el policía, al celebrarse el juicio en la corte de distrito, más de un año después de la fecha que se alega en la denuncia y menciona en su declaración, dijo, usando el tiempo presente, que se encontraba de servicio en Guayama; pero no expresó cuánto tiempo había estado des-tacado en Guayama, ni que se encontraba de servicio en Gua-yama al ocurrir el hecho que ha referido. No hubo ningún otro testigo por parte de la acusación ni nada más preciso en la declaración del policía sobre el punto relativo al lugar en que se cometió el delito.
El acusado fué a declarar, pero por inadvertencia o al-gún otro motivo, no hizo referencia alguna a la situación geo-gráfica de su domicilio.
Otro testigo manifiesta que vivía en la calle de Hostos y que el acusado era su vecino, pero dejó de nombrar el pueblo.
El próximo y último testigo llega a decir que vive en Guayama, y en el interrogatorio de repreguntas explica que acostumbraba visitar la casa del acusado porque eran veci-nos. Esto, por supuesto, no quiere necesariamnete decir que el testigo vivía dentro de los límites urbanos, o en el propio pueblo, ni que el acusado residía dentro de la demarcación geográfica del municipio.
Si existen otros pormenores más significativos, se han *508escapado a nuestra atención, apesar de la lectura razonable-mente cuidadosa que Remos liecbo de la prueba.
Como se indica en el caso de El Pueblo v. Llabrés, 29 D. P. R. página 749, y en el párrafo del autor Underhill, so-bre evidencia criminal, citado en dicho caso:
“El lugar del delito no es necesario que se establezca por prueba directa y positiva.' — Es suficiente si puede inferirse razonablemente de los hechos y circunstancias que han sido probados y que están envueltos en el acto criminal. Es bastante si de las circunstancias puede inferirse por el jurado que el delito fué cometido en el con-dado alegado en la acusación.”
Pero en el caso de Llabrés, como revela la opinión, las circunstancias fueron tales y tan numerosas, que hay poco o ningún motivo para cualquier duda razonable de que el de-lito en efecto fué cometido dentro de la jurisdicción. Y deba o no disiparse toda esa duda, el acusado por lo menos tiene derecho a que la prueba sea clara y convincente en este punto,
En el tomo 1, sección 384, de Bishop, Nuevo Procedi-miento Criminal, encontramos la siguiente declaración, que es algo conservadora:
“Gomo en otras cuestiones (issues), no se requiere que la prueba se presente en las palabras de la acusación; es bastante cualquier prueba corriente que en efecto lleve al jurado a la conclusión, como tal vez se cree generalmente, más allá de una duda razonable. Hay alguna autoridad para decir que la doctrina de duda razonable ño al-canza a esta cuestión que solamente es jurisdiccional; pero la razón de la doctrina parece abarcarla razonablemente y la cuestión por lo menos merece una detenida consideración.”
En el presente casó el testigo a que hemos hecho referen-cia últimamente, fija su residencia en Guayama hacia la fe-cha del juicio y no dice exactamente ni siquiera que vivía en Guayama al cometerse el delito. La inferencia de tal decla-ración de que el acusado vivió en Guayama por más de un año con anterioridad a la fecha del juicio es enteramente de-masiado remota e indeterminada para sostener una condena. *509La prueba del lugar del delito en la mayoría de los casos, si no en todos, es muy simple, y no envuelve gran dificultad. Pero aunque así no fuere, a falta de tal prueba, no debe ser declarado culpable el acusado. En cuestiones como ésta fia de establecerse de algún modo el límite y no deben los fis-cales confiar enteramente en que esta corte confirme toda sentencia en caso criminal, sin tener en cuenta la forma en que se fia celebrado el juicio, por el solo fiecfio de demostrarse que el acusado fia cometido un delito.
La sentencia apelada debe ser revocada.

JRevocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.